Citation Nr: 1418409	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-49 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis, and, if so, whether the Veteran is entitled to service connection for sinusitis, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma, and, if so, whether the Veteran is entitled to service connection for glaucoma, to include as secondary to a service-connected disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and, if so, whether the Veteran is entitled to service connection for hypertension, to include as secondary to a service-connected disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a foot disorder, and, if so, whether the Veteran is entitled to service connection for a foot disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia, and, if so, whether the Veteran is entitled to service connection for a hiatal hernia, to include as secondary to a service-connected disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether the Veteran is entitled to service connection for tinnitus, to include as secondary to a service-connected disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for impotence, and, if so, whether the Veteran is entitled to service connection for impotence, to include on a secondary basis, as secondary to any service-connected disability.

8.  Entitlement to service connection for obstructive sleep disorder.

9.  Entitlement to service connection for bilateral leg and knee disorders.

10.  Entitlement to a compensable rating for athlete's foot, tinea pedis and toenail fungus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from April 1974 to October 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a videoconference hearing before the undersigned in December 2010.  A transcript of the hearing is of record. 

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The VBMS file includes VA treatment records dated from September 2012 to September 2013; private treatment records dated from 2005 to 2013 and the Veterans statements received in 2012, 2013 and 2014.  The other documents in the VBMS files are either duplicative of the evidence in the paper claims file or are not relevant to the issues addressed in the decision below.

Regarding the Veteran's claimed impotence, in June 2008 the Veteran submitted a claim seeking service connection for impotence on a secondary basis.  However, the United States Court of Appeals for Veterans Claims (Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim, but a claim to reopen.  See Roebuck v. Nicholson, 20 Vet. App 307 (2006).  Here, the RO has denied the claim for service connection for the impotence secondary to service-connected disability on the merits, as reflected in the April 2009 rating decision.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case the Board denied entitlement to service connection for impotence in a January 2006 decision.  Thus, the Board has recharacterized the issue on appeal as whether the Veteran has submitted new and material evidence to reopen the previously denied claim for service connection for impotence.  Given the favorable outcome on the request to reopen the claim, set forth below, it is clear that the Veteran has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Claims for service connection for residuals of tumor removal and blurred vision secondary to tumor removal, and a claim for a temporary total rating for service-connected headaches have been raised by the record (see claims received November 2013 and January 2014 in VBMS), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The claims to reopen are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 1997 Board decision denied service connection for a foot disorder.

2.  In an April 2002 rating decision, the RO denied service connection for hiatal hernia; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.

3.  A January 2006 Board decision denied service connection for impotence, tinnitus and hypertension.

4.  A July 2007 Board decision denied service connection for sinusitis and an eye disorder manifested by blurred vision.

5.  Evidence received since the March 1997 Board decision (with respect to a foot disorder), since the April 2002 rating decision (with respect to hiatal hernia), since the January 2006 Board decision (with respect to impotence, tinnitus and hypertension) and since the July 2007 Board decision (with respect to sinusitis and an eye disorder manifested by blurred vision, to include glaucoma) is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection for these disabilities. 


CONCLUSIONS OF LAW

1.  The March 1997 Board decision, which denied service connection for a foot disorder, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The April 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for hiatal hernia, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

3.  The January 2006 Board decision, which denied service connection for impotence, tinnitus and hypertension, is final.  38 U.S.C.A. § 7104 (West 2002).

4.  The July 2007 Board decision, which denied service connection for sinusitis and an eye disorder manifested by blurred vision (to include glaucoma), is final.  38 U.S.C.A. § 7104 (West 2002).

5.  New and material evidence has been received to reopen the claims of entitlement to service connection for a foot disorder, hiatal hernia, tinnitus, hypertension, sinusitis, impotence and glaucoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran seeks to reopen and establish service connection for a foot disorder, hiatal hernia, tinnitus, hypertension, sinusitis and glaucoma.  As the Board is granting the Veteran's petition to reopen these claims for service connection, a determination on whether the Veterans Claims Assistance Act's (VCAA's) duty to notify and assist provisions were satisfied is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a March 1997 decision, the Board denied entitlement to service connection for a foot disorder (characterized as bad arches).  The Board's March 1997 decision is final.  38 U.S.C.A. § 7104.  The Board essentially concluded that based on the evidence of record, namely service treatment records and VA and private treatment reports, that the preponderance of the competent and probative evidence of record did not show any evidence of a foot disorder. 

In an April 2002 rating decision, the RO denied entitlement to service connection for hiatal hernia, stating that no hiatal hernia was shown in service, and no current hiatal hernia was shown to be related to service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.  The evidence of record at the time of the April 2002 rating decision included service treatment records which show no diagnosis of hiatal hernia, to include at discharge.  Also of record were VA and private outpatient treatment records dated from 1982 to 2001, which note treatment for hiatal hernia, but no opinion that this disorder is related to the Veteran's military service.

In a January 2006 decision, the Board denied entitlement to service connection for impotence.  The Board also declined to reopen previously denied claims of service connection for tinnitus and hypertension.  The Board's January 2006 decision is final.  38 U.S.C.A. § 7104.  The Board essentially concluded that based on the evidence of record, namely service treatment records, VA and private treatment reports, and VA examination reports, no evidence of impotence had been presented.  The Board also concluded that the evidence of record did not include evidence of current tinnitus or current hypertension related to service, as was required to warrant reopening a claim. 

In a July 2007 decision, the Board denied entitlement to service connection for sinusitis and an eye disorder manifested by blurred vision.  The Board's July 2007 decision is final.  38 U.S.C.A. § 7104.  The Board essentially concluded that based on the evidence of record, namely service treatment records, VA and private treatment reports and VA examination reports, that the preponderance of the competent and probative evidence of record did not support a finding that the Veteran's sinusitis or blurred vision were related to his military service. 

Regarding the claims to reopen, evidence received subsequent to the March 1997 Board decision (for foot disorder), April 2002 rating decision (for hiatal hernia), the January 2006 Board decision (for tinnitus, impotence and hypertension) and the July 2007 Board decision (for sinusitis and glaucoma) includes testimony from the Veteran provided during a December 2010 hearing.  He claims that he has had all these problems since service.  Alternatively, the Veteran maintains that he has impotence on a secondary basis, to include due to medication taken for hypertension.  His statements are presumed to be credible for purposes of reopening the claims.  

This evidence is new since the prior final denials.  Moreover, this evidence relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claims are reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for sinusitis has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for glaucoma has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a foot disorder has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for hiatal hernia has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for impotence has been received; to this extent, the appeal is granted.


REMAND

Service Connection Claims

First, additional development is required before the Veteran's reopened claims seeking service connection for a foot disorder, hiatal hernia, tinnitus, hypertension, sinusitis, impotence and glaucoma are decided.  The Veteran must be sent the appropriate VCAA notice letter for these service connection and secondary service connection claims.

Moreover, with regard to the claims seeking service connection for a foot disorder, hiatal hernia, hypertension and sinusitis, subsequent to the issuance of the October 2009 Statement of the Case (SOC), additional evidence (records of VA treatment and private complaints of and treatment for these disabilities from 2005 to 2013) was associated with the claims file in July 2013 and September 2013.  This pertinent evidence was not reviewed by the AOJ in conjunction with the issues on appeal, and AOJ consideration of the additional evidence was not waived by the Veteran.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c).

In addition, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran maintains that he currently has a foot disorder, a hiatal hernia, impotence, glaucoma, an obstructive sleep disorder and a leg and knee disorder that were incurred during his military service.  Specifically, he asserts that he began experiencing symptoms of these disabilities in service, and that these problems persist today.  See December 2010 hearing transcript.  The Veteran's service treatment records note no complaints of, or treatment for, or diagnoses of the claimed disabilities.  Included in post-service treatment records are findings related to: treatment for foot pain with orthotics (including in 2008 and 2012); a hiatal hernia (including in 1983); erectile dysfunction (2007); hypertension (including in 1986); suspected glaucoma (2007 and 2013); obstructive sleep apnea (including in 2007); complaints of tinnitus (including in 1994); and recurrent weakness of the left lower extremity (1993).  The Veteran has not undergone a VA examination in conjunction with these claims.  Under the "low threshold" standard of McLendon, and to ensure that the Veteran is properly assisted in the development of his claim, examinations to determine if there is a nexus between any current or recent diagnosis of the claimed disabilities and the Veteran's service (or service-connected disability) is necessary. 

In particular, the Veteran contends that he had a sleep disorder in service, and that the sleep disorder, for which service connection should be granted, may have caused some of the other disorders for which the Veteran seeks service connection.  Therefore, the examination related to a sleep disorder should be conducted first, so that, if sleep apnea is determined to be service-connected, other examiners may consider that opinion in determining whether the Veteran had a claimed disorder as secondary to any service-connected disorder.  

Prior to the examinations, all available outstanding, post-service treatment records should be obtained.   

Increased Rating Claim

The most recent VA examinations to determine the degree of severity of the Veteran's service-connected skin disability of the feet was in October 2008, more than five years ago.  During the December 2010 Board hearing, the Veteran essentially testified that this disability had progressed or gotten worse since the 2008 examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of this disability.  Prior to scheduling any examination, the AOJ should obtain and associate with the claims files all outstanding treatment records pertinent to this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter for the issues of entitlement to service connection (to include on a secondary basis) for a foot disorder, hiatal hernia, tinnitus, hypertension, sinusitis, impotence and glaucoma. 

2.  Obtain and associate with the claims file any outstanding records pertaining to treatment of the Veterans for athlete's foot, tinea pedis, toenail fungus, a foot disorder, hiatal hernia, tinnitus, hypertension, sinusitis, impotence, glaucoma , obstructive sleep disorder, and a leg and knee disorder, to include VA and non-VA records identified by the Veteran.  All attempts to procure records identified by the Veteran should be documented in the claims file.  

If the AOJ cannot obtain records identified by the Veteran, to include VA or non-VA records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Arrange for the Veteran to be scheduled for a VA skin examination to ascertain the current severity and manifestations of his service-connected athlete's foot, tinea pedis and toenail fungus.  The claims file and VBMS file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided. 
4.  Arrange for the Veteran to be examined to determine the nature, etiology, and approximate onset, of an obstructive sleep disorder.  The claims file must be made available to the examiner for review.  The examiner should opine whether an obstructive sleep disorder, to include sleep apnea, was manifested during service.  If a sleep disorder was not manifested during service, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or greater) that a sleep disorder is etiologically related to an event or events in service.  The examiner should acknowledge and discuss the Veteran's statements that he had a sleep disorder during service, including as a result of exposure to noise from the flight line.  

5.  Arrange for the Veteran to be examined to determine the nature, etiology, and approximate onset, of any foot disorder, hiatal hernia, impotence, tinnitus, hypertension, glaucoma, and leg/knee disorder diagnosed during the appeal period.  The claims file must be made available to the examiner for review.  The claims file must be made available to the examiner for review.  Each examiner should be provided with a list of the disabilities for which the Veteran has been granted service connection.  Each examiner should review the opinion provided by the examiner who conducted VA examination related to a sleep disorder.

For each and/or every disorder diagnosed, opine whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder is causally related to event(s) in service.  The examiner should acknowledge and discuss the Veteran's statements that he had these disorders in service or as a result of an incident or event of service, to include noise from the flight line, prolonged exposure to the elements, or prolonged standing in service.  

If a sleep disorder is found to have been present in service, of if service connection has been granted for a sleep disorder, the examiner(s) who conduct examination(s) related to hiatal hernia, tinnitus, hypertension, glaucoma, sinusitis, or impotence, should opine as to the likelihood that such disorder is secondary to a sleep disorder or to any disability for which service connection has been granted.  

If hypertension is found to be related to service, then the examiner should also comment on the likelihood that any impotence diagnosed during the appeal period was caused or aggravated (worsened) by hypertension or by medication used to treat hypertension.

A complete rationale should be given for all opinions and conclusions expressed.  If an examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

7.  Undertake any other development deemed warranted.

8.  Then, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


